Citation Nr: 1506392	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  00-23 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating greater than 10 percent for retinal pigment epithelial (RPE) hyperplasia with vitreous condensation and a choroidal nevus of the right eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from August 1990 to December 1994.  

The increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded it in October 2010, July 2013, and April 2014 for further action and development.  It now returns for appellate review.  

From a review of the claims folder, it appears that entitlement to clothing allowances for bilateral service-connected wrist disabilities and bilateral service-connected knee disabilities were denied in December 2014.  The claims for clothing allowances stem from a December 2014 determination of a VA Medical Center (VAMC) with respect to which the Veteran submitted a notice of disagreement (NOD) in January 2015.  A copy of the December 2014 determination is not of record, and it is unclear as to whether the VAMC has acknowledged the Veteran's NOD or issued a statement of the case (SOC).  ACCORDINGLY, THIS MATTER IS REFERRED TO THE AOJ FOR APPROPRIATE ACTION.

The Veteran testified at a hearing before the undersigned in support of the increased rating claim in January 2014.  A transcript is of record. 


FINDING OF FACT

The Veteran's right eye disorders are manifested by a choroidal nevus and floaters associated with posterior vitreous detachment (PVD), with no central or field vision impairment and no disfigurement.  



CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for RPE hyperplasia with vitreous condensation and a choroidal nevus of the right eye are not satisfied.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3 (2014); 38 C.F.R § 4.84a, Diagnostic Codes 6011, 6015 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Letters dated in April 2008 notified the Veteran of VA's general criteria for rating service-connected disabilities, provided examples of the types of evidence that might support the claim for a higher rating, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on her behalf.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letters were followed by adequate time for the Veteran to submit information and evidence before initial adjudication of this claim and subsequent readjudication.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by her have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  She has not identified any other records or evidence she wished to submit or have VA obtain.  VA examinations were performed in June 2014 and May 2008 that include review of the claims file and consideration of the Veteran's medical history and set forth findings that enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2014).  There is no indication that there has been a material change in the severity of the Veteran's eye disorders since the most recent VA examination.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, further examination is not warranted. 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  


II. Procedural Due Process

The Board remanded this claim in April 2014 for further development.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

The Board finds that there has been substantial compliance with its remand directives.  Specifically, the Board instructed that a letter be sent to the Veteran requesting her to identify any outstanding treatment records pertaining to her eye disorders, especially those dated since 2007, including records from the Dorn VA Medical Center (VAMC) and the Walmart Vision Center.  This action was accomplished in a June 2014 letter.  Although the letter did not specifically request her to fill out an authorized release form for Columbia Eye Clinic, as indicated in the Board's directives, the Veteran made it clear in her January 2014 hearing testimony that she only received eye treatment at VA and Walmart.  The Board notes that earlier treatment records from Columbia Eye Clinic dating from 2001 to 2005 are already in the file.  Moreover, the letter requested her to identify any treatment she has received for her eyes, especially since 2007.  The Veteran was thus on notice that she was to identify any treatment records pertaining to her eyes from any facility, including more recent records from Columbia Eye Clinic if such existed.  Finally, a November 2014 expedited processing request submitted by her representative on her behalf states that there was no additional evidence to submit and requested that the case be forwarded immediately to the Board.  Accordingly, there has been substantial compliance with this directive, and no prejudice exists.  See Stegall, 11 Vet. App. at 271 (noting that the rule of prejudicial error applies to determining whether there has been compliance with a remand directive).  

The June 2014 VA examination also substantially complies with the Board's remand directives.  Although the examiner did not specifically state whether bilateral lattice degeneration was caused or aggravated by the RPE hyperplasia, the latter diagnosis has not been rendered during the pendency of this claim, and the examiner did address whether the lattice degeneration was caused or aggravated by the right eye nevus.  Moreover, for the purposes of this decision, the Board will assume that the lattice degeneration is part of the Veteran's service-connected eye pathology.  Thus, the outcome of the claim is not affected and no prejudice exists.   

Accordingly, the Board is satisfied that there has been substantial compliance with its remand directives, and no prejudice exists.  See Stegall, 11 Vet. App. at 271; D'Aries, 22 Vet. App. at 105. 

The Veteran testified at a hearing before the undersigned in January 2014.  Under 38 C.F.R. § 3.103(c)(2) (2014), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of her claim, facilitated by questioning from the undersigned and her representative.  The Veteran did not raise any new issues at the hearing requiring further development, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  See id.  Moreover, the Board undertook additional development after the hearing was conducted, including arranging for a VA examination to address the outstanding issue of whether her eye disorders meet or approximate the criteria for a higher rating.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless when the record was otherwise developed).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


III. Analysis

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2014).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The RO found that the Veteran's increased rating claim was submitted in March 2006.  The Board finds no indication of a claim submitted prior to this date, and in fact is unable to discern an increased rating claim dated prior to March 2008 for the right eye disability.  Accordingly, assuming that the claim was submitted in March 2006, the period under review is from March 2005 to the present.  See id.

The regulations pertaining to rating eye disabilities were amended effective December 10, 2008, and the current version applies "to all applications for benefits received by VA on or after December 10, 2008."  73 Fed. Reg. 66,543-54 (Nov. 10, 2008).  As the Veteran's claim was submitted in March 2006, only the prior version of the criteria applies.  See id.

A 10 percent rating has been assigned the Veteran's right eye disorder under 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6011, as in effect prior to December 10, 2008.  Under old DC 6011, a 10-percent rating is assigned for localized scars, atrophy, or irregularities of the retina, centrally located, with irregular, duplicated, enlarged, or diminished image.  38 C.F.R. § 4.84a.  

A December 2005 private treatment record reflects that the Veteran's vision was reportedly "fine most of the time."  She was diagnosed with a choroidal nevus in the right eye, which was noted to be flat.  

At the May 2008 VA examination, the Veteran reported intermittent blurry vision and occasional floaters.  She denied distorted or double vision.  She denied any visual field defects, watery eyes, or eye swelling.  On examination, best corrected visual acuity was 20/20 in each eye.  There was a trace amount of nuclear sclerotic change in the lens of each eye.  The periphery of the fundus was flat and attached in both eyes with inferior lattice degeneration in each eye.  The examiner diagnosed bilateral lattice degeneration of the retina and mild myopia of both eyes. 

A November 2009 VA treatment reflects that the Veteran reported difficulty seeing clearly at distance, especially at night with driving.  On examination, her best corrected vision was 20/20 in each eye.  A large dark nevus was noted in the inferior periphery of the right eye.  The periphery of both eyes was white without pressure.  The inferior lattice was flat and intact.  Floaters associated with posterior vitreous detachment (PVD) were noted in the right eye.  The Veteran was assessed as having blurred vision attributed to an unspecified disorder of refraction or accommodation, bilateral "lattice inferior," PVD floaters in the right eye, and a nevus inferior in the right eye.  

At the June 2014 VA examination, the Veteran reported intermittent floaters.  On examination, best corrected near and distance vision was 20/40 or better in each eye.  The Veteran did not have diplopia.  The fundus was abnormal in that there was mild degeneration of the vitreous in the right eye and a large inferior nevus in the periphery.  The nevus was flat, with no pigment, subretinal fluid, or heme, and did not produce any symptoms.  There also appeared to be a chronic cystic change far temporally in the right eye, though the examiner noted this could be atypical white without pressure changes.  The examiner noted that this finding appeared old and stable.  There was no decrease in visual acuity or other visual impairment.  There was no scarring or disfigurement attributable to the right eye disorders.  The Veteran did not have any incapacitating episodes due to the eye conditions and they did not impact her ability to work.  Visual field testing was normal.  The examiner stated that he did not observe any significant lattice degeneration on examination, and noted that it would not be caused or aggravated by lesions such as choroidal nevi.  The examiner further noted that the Veteran's mild floaters were an "extremely common finding."  

The Veteran also submitted an article on choroidal nevi which reflects, in pertinent part, that a nevus can usually only be seen by an eye care specialist, and that it rarely causes symptoms.  However, choroidal nevi must be regularly monitored at least every year for evidence of growth or malignant transformation. 

Based on the evidence discussed above, higher or separate ratings are not warranted for the Veteran's eye disorder during the pendency of this claim.  

The 10-percent rating assigned under DC 6011 is the maximum rating available.  See 38 C.F.R. § 4.84a.  Thus, a higher rating may not be assigned under this diagnostic code. 

A rating in excess of 10 percent is also not warranted under 38 C.F.R. § 4.84a, DC 6015 for the choroidal nevus.  Under DC 6015, benign new growths of the eyeball and its adnexa, other than superficial growths, are to be rated based on impaired vision, with a minimum rating of 10 percent.  Id.  The above evidence shows that the Veteran does not have impaired vision, and that her right eye nevus does not produce any symptoms.  The Veteran also submitted an article showing that it is rare for a nevus to produce symptoms.  Moreover, the nevus is flat and has not been shown to be other than superficial in nature.  Thus, a rating based on visual impairment is not warranted, and a separate minimum 10-percent rating is not warranted as the nevus is superficial.  Moreover, and in the alternative, a separate rating would violate the rule against pyramiding, as the nevus does not produce symptoms or disability distinct from that already compensated by the 10-percent rating currently assigned for scars, atrophy, or irregularity of the retina with irregular, duplicated, enlarged or diminished image under DC 6011.  See 38 C.F.R. § 4.14.

With regard to the lattice degeneration, the June 2014 VA examiner observed that it was not significant, and there are no clinical findings or other evidence suggesting that it produces symptoms or impairment distinct from or in addition to that already compensated under DC 6011.  Whether the Veteran's floaters are produced by the lattice degeneration or by the PVD, they are already compensated under DC 6011, assuming they warrant compensation at all. 

With regard to her report of occasional blurry vision, no clinical findings of vision impairment have been made, and the November 2009 VA treatment record reflects a finding that it was possibly a disorder of refraction or accommodation.  It has not been attributed to any service-connected disorder, and refractive errors are not compensable disabilities under VA law.  See 38 C.F.R. § 3.303(c) (2014).  Moreover, and in the alternative, DC 6011 compensates for irregular, duplicated, enlarged, or diminished image.  See 38 C.F.R. § 4.84a.  Finally, and in the alternative, a subjective report of occasional blurry vision at night that is not correlated with any clinical findings or shown on objective examination (apart from any attributable to refractive error) is not a compensable disability. 

There is no evidence of any other disorder of the right eye related to service-connected disability, including detachment of the retina or vision impairment.  Thus, separate or higher ratings are not warranted under any other diagnostic code under 38 C.F.R. § 4.84a.  

In sum, the Veteran's right eye disability is manifested by at most occasional floaters, which are "extremely common."  Her occasional blurry vision, which is especially present at night, is not shown to be a manifestation of service-connected disability or to be clinically significant.  Clinical findings consistently show that her corrected vision is normal.  The June 2014 VA examiner also found that the Veteran's eye disorders did not impact her ability to work.  Her nevus is not disfiguring, as found by the June 2014 VA examiner.  Accordingly, the preponderance of the evidence shows that her right eye disability has not met or approximated the criteria for a higher or separate rating.  See 38 C.F.R. §§ 3.102, 4.3 

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that her right eye disability has not met or approximated the criteria for a rating greater than 10 percent at any point during the pendency of this claim, for the reasons explained above.  Thus, staged ratings are not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

Referral for extraschedular consideration of the right eye disability is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran's RPE hyperplasia with vitreous condensation and a choroidal nevus is manifested by a benign growth, occasional floaters, and an atrophy or irregularity of the retina.  Diagnostic Codes 6011 and 6015 compensate for such manifestations, and it was explained above why separate ratings are not warranted under each diagnostic code.  See 38 C.F.R. § 4.84a.  Accordingly, a comparison of the Veteran's right eye disability with the schedular criteria shows that it does not present an exceptional or unusual disability picture.  See id.  Moreover, related factors such as marked interference with employment or frequent periods of hospitalization as a result of the right eye disability are not shown.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.  Therefore, the evaluation of the Veteran's right eye disability will not be referred for extraschedular consideration.  See id.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for RPE hyperplasia with vitreous condensation and a choroidal nevus of the right eye is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55 (1990).


ORDER

Entitlement to a rating greater than 10 percent for RPE hyperplasia with vitreous condensation and a choroidal nevus of the right eye is denied. 



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


